Case 1:19-cv-03659-SEB-TAB Document 1 Filed 08/28/19 Page 1 of 7 PageID #: 1




                                        IN THE
                             UNITED STATES DISTRICT COURT
                             SOUTHERN DISTRICT OF INDIANA
                                 INDIANAPOLIS DIVISION

JAMES R. SIZELOVE,                            )
                                              )
               Plaintiff,                     )
                                              )
                       v.                     )          No. 1:19-cv-3659
                                              )
MADISON-GRANT UNITED SCHOOL                   )
CORPORATION,                                  )
                                              )          JURY TRIAL REQUESTED
               Defendant.                     )

     COMPLAINT FOR DECLARATORY AND INJUNCTIVE RELIEF AND DAMAGES

Introductory Statement

1.      James R. Sizelove is a school bus driver for the Madison-Grant United School Corporation

        (“the School Corporation”). Over the past several years, Mr. Sizelove has repeatedly

        expressed his opposition to a proposal, supported by the School Corporation’s

        administration, to “reconfigure” two elementary schools operated by the School

        Corporation; Mr. Sizelove believes strongly that this proposal would have a detrimental

        effect on students and their families. As a result of this expressive activity on an issue of

        public concern, Mr. Sizelove was suspended for a week—and he has been threatened with

        harsher disciplinary action if he continues to express his opinions in the future. This

        suspension, and the prohibition on the future exercise of his expressive rights, violates the

        First Amendment to the United States Constitution. Mr. Sizelove is entitled to declaratory

        and injunctive relief, as well as his damages.

Jurisdiction, Venue, and Cause of Action

2.      The Court has jurisdiction of this case pursuant to 28 U.S.C. § 1331.



                                                  1
Case 1:19-cv-03659-SEB-TAB Document 1 Filed 08/28/19 Page 2 of 7 PageID #: 2




3.        Venue is proper in this district pursuant to 28 U.S.C. § 1391.

4.        Declaratory relief is authorized by Rule 57 of the Federal Rules of Civil Procedure and 28

          U.S.C. §§ 2201 and 2202.

5.        This action is brought pursuant to 42 U.S.C. § 1983 to redress the deprivation, under color

          of state law, of rights secured by the Constitution of the United States.

Parties

6.        James R. Sizelove is an adult resident of Madison County, Indiana.

7.        The Madison-Grant United School Corporation is a public school corporation that operates

          several schools in Madison and Grant counties.

Factual Allegations

8.        James R. Sizelove is employed by the Madison-Grant United School Corporation (“the

          School Corporation”) as a bus driver, and has worked in that capacity for ten years.

9.        In that capacity, Mr. Sizelove has no policy-making, confidential, or supervisory duties—

          other than, of course, supervising the children that he transports to and from school.

10.       Over the past several years, the school board and other administrators of the School

          Corporation have been considering a plan to consolidate two small elementary schools in

          Summitville and Fairmount: instead of having schools in each town that serve students

          from pre-K through the sixth grade, under the proposed “reconfiguration plan” the school

          in one town would serve students from pre-K through the second grade and the school in

          the other town would serve students from the third grade through the sixth grade.

11.       This proposed reconfiguration plan has generated a significant amount of controversy, as

          many parents do not wish to send their children to school in a different town and have




                                                    2
Case 1:19-cv-03659-SEB-TAB Document 1 Filed 08/28/19 Page 3 of 7 PageID #: 3




      expressed concern that the plan would cause them to lose touch with their neighborhood

      schools.

12.   Mr. Sizelove, for his part, has been a vocal critic of the reconfiguration plan, even though

      the plan is supported by the Superintendent and the Assistant Superintendent of the School

      Corporation. Both of Mr. Sizelove’s children attended schools operated by the School

      Corporation, and in the next few years his grandchildren will begin attending elementary

      school in the School Corporation. If it goes into effect, the reconfiguration plan will

      directly affect Mr. Sizelove’s family as, at some point, his grandchildren will be required

      to attend different elementary schools in different towns.

13.   Among other things, Mr. Sizelove shared his concerns about the reconfiguration plan

      during a public meeting concerning the plan that took place in early 2017, and he also

      signed an online petition opposing the plan.

14.   The reconfiguration plan was originally scheduled to be voted on during a public meeting

      of the School Corporation’s school board on April 24, 2017. However, after Mr. Sizelove

      and others had voiced their opposition to the reconfiguration plan, the school board instead

      decided to table the issue and no vote on the plan was taken.

15.   Three days later, on April 27th, Mr. Sizelove was called into a meeting with his direct

      supervisor (the Bus Transportation Director) and the Assistant Superintendent of the

      School Corporation. During this meeting, the Assistant Superintendent accused Mr.

      Sizelove of being the primary cause for the “failure” of the reconfiguration plan at the

      recent school board meeting. He also informed Mr. Sizelove that he had “crossed the line”

      when he had signed a petition opposing the reconfiguration plan, and that as an employee

      he was prohibited by school policy from disparaging the School Corporation.



                                               3
Case 1:19-cv-03659-SEB-TAB Document 1 Filed 08/28/19 Page 4 of 7 PageID #: 4




16.   While the reconfiguration plan did not go into effect in 2017, the proposal has not died. In

      early August 2019, Mr. Sizelove learned that the proposal was being considered again.

      Over the course of several days, he reiterated his opposition to the proposal to a handful of

      persons.

17.   On August 16, 2019, Mr. Sizelove was again called into a meeting with his direct

      supervisor (the Bus Transportation Director) and the Assistant Superintendent of the

      School Corporation. Mr. Sizelove was informed that the meeting concerned his remarks

      about the reconfiguration plan; he was further informed by the Assistant Superintendent

      that he (Mr. Sizelove) was a “problem” just like he was in 2017.

18.   Mr. Sizelove was then informed that he was being placed on “paid administrative leave”—

      that is, that he was being suspended—for the week of August 19, 2019. He was provided

      a “Notice of Paid Administrative Leave,” which provided, in part, as follows:

             On April 27th 2017 we conducted a meeting that involved Mr. Vore [the
             Assistant Superintendent], Mrs. Drewitz [the Bus Transportation Director],
             and Mr. Sizelove. During this meeting we discussed the level of
             professionalism required by those who are employed by [the School
             Corporation]. We also discussed making disparaging remarks about the
             administration or the . . . School Board. During this meeting we discussed
             repercussions involved with continued dialogue could result in disciplinary
             action. The events in question were directly related to the possibility of
             school reconfiguration and Mr. Sizelove’s opinion of administrative
             decisions.

             During the week of August 12, 2019 the . . . School Board members had
             been notified of additional comments made by Mr. Sizelove in reference to
             renewed discussions involving reconfiguration of schools.

             It is the opinion of the administration of [the School Corporation] that this
             continued lack of respect and blatant disregard related to the expectations
             of an employee of [the School Corporation] will not be tolerated.




                                               4
Case 1:19-cv-03659-SEB-TAB Document 1 Filed 08/28/19 Page 5 of 7 PageID #: 5




      This notice then warned as follows: “Any additional comments made that are considered

      negative or unfavorable could result in termination of employment.” A true and correct

      copy of the notice is attached and incorporated herein as Exhibit 1.

19.   The proposed school reconfiguration represents an issue of public concern, and Mr.

      Sizelove’s comments and other expressive activity therefore addressed an issue of public

      concern. Mr. Sizelove’s suspension resulted directly and exclusively from the exercise of

      his expressive rights.

20.   Mr. Sizelove’s comments were made as a private citizen and not pursuant to any

      professional duties or responsibilities that he had as a school bus driver for the School

      Corporation.

21.   Mr. Sizelove wants to continue to be able to express his opinion concerning the

      reconfiguration plan and other matters pertaining to the School Corporation, but he

      understandably believes that doing so may result in further disciplinary action against him.

      In fact, a school board meeting was conducted on August 26, 2019, and the proposed

      reconfiguration plan was one of the topics on the agenda. While Mr. Sizelove desired to

      appear at this meeting and express his opinion, he did not do so because he was concerned

      that further disciplinary action would be taken against him or that he would be terminated.

22.   Mr. Sizelove’s expressive activity did not hinder and will not hinder in any way the School

      Corporation’s ability to perform its mission or the educational or workplace environment

      of the School Corporation.

23.   As a result of his suspension and the chilling of his speech, Mr. Sizelove has suffered

      emotional and other damages.




                                               5
Case 1:19-cv-03659-SEB-TAB Document 1 Filed 08/28/19 Page 6 of 7 PageID #: 6




24.    As a result of the actions or inactions of the School Corporation, Mr. Sizelove is suffering

       irreparable harm for which there is no adequate remedy at law.

25.    The School Corporation has, at all times, acted or refused to act under color of state law.

Legal Claim

26.    The disciplinary action taken against Mr. Sizelove, and the threat to take further action in

       the future, violates the First Amendment to the United States Constitution.

Jury Trial Demand

27.    The plaintiff requests a trial by jury on all issues so triable.

Request for Relief

       WHEREFORE, the plaintiff requests that this Court do the following:

1.     Accept jurisdiction of this cause and set it for hearing.

2.     Declare that the defendant has violated the rights of the plaintiff for the reasons described

       above.

3.     Issue a preliminary injunction, later to be made permanent, (a) prohibiting the defendant

       from taking disciplinary action against the plaintiff as a result of his expressive activity on

       issues of public concern, and (b) requiring the defendant to rescind and/or expunge the

       disciplinary action taken against the plaintiff.

4.     Award the plaintiff his costs and attorneys’ fees pursuant to 42 U.S.C. § 1988.

5.     Award all other proper relief.




                                                   6
Case 1:19-cv-03659-SEB-TAB Document 1 Filed 08/28/19 Page 7 of 7 PageID #: 7




                                         Gavin M. Rose
                                         ACLU of Indiana
                                         1031 E. Washington St
                                         Indianapolis, IN 46202
                                         317/635-4059
                                         fax: 317/635-4105
                                         grose@aclu-in.org

                                         Attorney for the plaintiff




                                     7
